Title: [Diary entry: 29 December 1785]
From: Washington, George
To: 

Thursday 29th. Thermometer at 29 in the Morning— at Noon and 40 at Night. Morning clear with very little wind and that from the South. Pleasand all day until the evening when it began to lower and about eight at Night set in to raining with a strong Southerly wind wch. continued through the Night. Count Castiglioni went away after breakfast, on his tour to the Southward. Mr. Jenny also left this at the same time. After which I went to my Dogue run Plantation to measure, with a view to new model, the Fields at that place. Did not return until dark nor finish my Survey. Mr. Shaw went to Alexandria to the Assembly.